Appeal by an employer and insurance carrier from a decision and award of the Workmen’s Compensation Board made to claimant for an injury which he sustained while playing volley ball, during the employee lunch hour, on employer’s premises. There was evidence to sustain the finding that the recreation in question was afforded with the consent and encouragement of *933the employer to such an extent as to render it an incident of the employment. {Matter of Bowen v. Saratoga Springs Comm., 267 App. Div. 928; Matter of Wilson v. General Motors Corp., 272 App. Div. 845.) Decision and award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Brewster and Foster, JJ., concur; Deyo, J., dissents.